Citation Nr: 0937779	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  09-03 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric condition, to include depression with panic 
attacks.

2.  Entitlement to service connection for degenerative 
disease, upper back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 4, 1979 to 
April 4, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of a Decision Review 
Officer (DRO) at a Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the Veteran's claims of 
entitlement to service connection for depression and 
degenerative disease, upper back.

The Board notes that in a statement dated in January 2008, 
the Veteran asserted entitlement to service connection for 
headaches.  To date, the RO has not adjudicated such claim.  
Also, in a statement dated in May 2008, the Veteran asserted 
entitlement to service connection for chronic fatigue 
syndrome (fibromyalgia).  The RO, by an August 2008 rating 
decision, denied the Veteran's claim of entitlement to 
service connection for chronic fatigue syndrome, without 
consideration of fibromyalgia.  Thus, the issues of 
entitlement to service connection for headaches and 
fibromyalgia are referred back to the RO for appropriate 
action.

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in Columbia, South 
Carolina.  A transcript of the hearing has been associated 
with the claims file. 

The issue of entitlement to service connection for an 
acquired psychiatric condition, to include depression with 
panic attacks, addressed in the REMAND portion of the 
decision below, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The probative evidence of record indicates that the Veteran's 
degenerative disease, upper back, is not attributable to 
service and was not first manifest within one year of 
separation from service.


CONCLUSION OF LAW

Degenerative disease, upper back, was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 
889-891 (Fed. Cir. 2007).

In a VCAA letter dated in December 2007, before the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claims.  She was told that she needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide her claims.  She was informed that VA would 
attempt to review her claims and determine what additional 
information was needed to process her claims, schedule a VA 
examination if appropriate, obtain VA medical records, obtain 
service records, and obtain private treatment reports as 
indicated.  

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.

The December 2007 VCAA letter also informed the Veteran 
regarding the appropriate disability rating or effective date 
to be assigned.  Since the Board has concluded that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for degenerative disease, 
upper back, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

The Board notes that the Veteran reported that she is in 
receipt of Social Security disability benefits.  The RO 
requested such records from the Social Security 
Administration (SSA), and in a June 2008 response, the SSA 
reported that after exhaustive and comprehensive searches 
they were not able to locate any treatment records.

The Board also notes that treatment records related to the 
Veteran's prior motor vehicle accidents, to include record of 
subsequent chiropractic treatment, have not been associated 
with the Veteran's claims file.  The Board notes that at the 
time of the Veteran's July 2009 hearing, she reported that 
she would obtain such records.  To date, however, the Veteran 
has neither submitted any additional treatment records, nor 
requested from VA further help with obtaining such records.  
The Board reminds the Veteran that the duty to assist is not 
a one-way street.  If a veteran wishes help in developing her 
claim, she cannot passively wait for it in those 
circumstances where she may or should have information that 
is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

In this case, the Veteran's identified, available, and 
authorized, post-service treatment records relevant to the 
issues on appeal have been requested or obtained.  
Accordingly, all available records and medical evidence have 
been obtained in order to make an adequate determination as 
to the issues on appeal. 

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA examination is not required to decide the Veteran's 
claim of entitlement to degenerative disease, upper back, as 
there is no evidence of an in-service event, injury, or 
disease, with which any current disability may be associated.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA in order to 
decide the claims on appeal.  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Service connection generally requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  

Service connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).

The Veteran's service treatment records, including her March 
1980 physical examination conducted for the purpose of her 
separation from service, are silent for any complaint, 
treatment, or diagnosis of an upper back condition.  Report 
of Medical History, dated in March 1980 and completed by the 
Veteran, indicates that the Veteran denied recurrent back 
pain, arthritis, rheumatism, or bursitis, or any bone, joint, 
or other deformity. 

Because an upper back condition, to include degenerative 
disease, was not diagnosed during the Veteran's period of 
active service, the Board finds that there was no evidence of 
such chronic condition at separation.  38 C.F.R. § 3.303(b).

Private treatment records of the Piedmont Arthritis Clinic, 
dated from October 2001 to December 2007, indicate that the 
Veteran was treated for fibromyalgia, osteoarthritis, and 
general health conditions.  Specific to her degenerative 
disease, upper back, the Board notes that records dated in 
October 2001, May 2002, June 2002, October 2004, November 
2004, February 2005, May 2005, April 2006,  September 2006, 
December 2006, and June 2007 indicate that the Veteran 
complained of upper back or neck pain, and on occasion, 
demonstrated restricted cervical range of motion due to 
tenderness.

Private treatment records of the Holly Tree Family Practice, 
dated from April 2006 to January 2008, indicate that the 
Veteran was treated for fibromyalgia.  Treatment records 
dated in April 2006 indicate that the Veteran complained of 
pain and tingling on the left upper extremity and an 
exacerbation of fibromyalgia.  Private treatment records 
dated in August 2006 indicate that the Veteran sought 
treatment subsequent to a fall.  The Veteran reported that 
she landed on her back.  The Veteran reported that she sought 
emergency treatment, and that x-ray examination conducted 
during such treatment revealed normal results.

Additional private treatment records of the Holly Tree Family 
Practice, dated in October 2006, indicate that the Veteran 
complained of not being able to sleep due to continued 
cervical pain.  The physician reviewed results of recent 
magnetic resonance imaging (MRI) and noted that such 
suggested radiculopathy as to the left upper extremity.  The 
Veteran was diagnosed with cervical degenerative change and 
disk disease with radicular symptoms of the left lower 
extremity.  Private treatment records dated in December 2006 
indicate that the Veteran complained of thoracic neck pain 
subsequent to receiving an epidural injection for pain.  On 
physical examination the Veteran demonstrated restricted 
range of motion due to tightness at the neck.  Private 
treatment records dated in January 2008 indicate that the 
Veteran complained of thoracic back pain.  X-ray examination 
at that time revealed mild degenerative scoliosis, and an 
incidental note of moderate degenerative disease at C5-6 and 
C6-7.

There is no evidence in the Veteran's claims file indicating 
that she described any in-service upper back injuries during 
instances of private treatment, or that her private 
physicians found a relationship between her degenerative 
disease, upper back, and her period of active service.

At the time of the Veteran's July 2009 hearing before the 
Board, she reported that while she couldn't remember, she 
didn't think that she injured her back during service.  The 
Veteran reported that being in the military was a harder 
experience than what she thought it would be.  The Veteran 
reported that she experienced pain all over her body during 
service, and that she thought such was related to getting 
fit.  The Veteran reported that she thinks she sought 
treatment for her upper back approximately two years 
subsequent to her separation from service.  The Veteran 
reported that she was involved in two motor vehicle accidents 
after her period of service, and that subsequent to one of 
her accidents, she obtained chiropractic treatment.  

The evidence of record reflects that the first notation as to 
a clinical diagnosis of degenerative disease, upper back, is 
dated in October 2006, approximately 26 years after 
separation from the Veteran's period of active service.  In 
view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of symptomatology, which 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Veteran has not asserted that she injured her upper back 
during her period of service.  As discussed above, at the 
time of her July 2009 hearing before the Board, the Veteran 
reported that the process of getting fit was physically 
difficult and she experienced pain all over her body.  
Although the Veteran is certainly competent to state that she 
experienced pain all over her body during service, the Board 
does not find such contention to be credible in supporting 
her claim of entitlement to service connection for 
degenerative disease, upper back.  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

There is simply no probative evidence corroborating the 
conclusion that the pain the Veteran felt during physical 
training during service was symptomatology of degenerative 
disease, upper back.  It is significant that at the time of 
her above-described March 1980 separation examination, the 
Veteran did not report any symptoms of injuries to her upper 
back, recurrent back pain, arthritis, rheumatism, or 
bursitis, or any bone, joint, or other deformity.  It is also 
significant that the examiner did not find evidence of any 
injuries related to physical training, specifically, 
abnormalities as to the musculoskeletal system.  

In this case, service connection is not warranted on a direct 
basis.  The most probative evidence of record does not 
establish that the Veteran's degenerative disease, upper 
back, was incurred in or aggravated by her period of active 
service.  Also, as discussed above, the Veteran's 
degenerative disease, upper back, has been diagnosed as 
arthritis and is a disability for which service connection 
may be granted on a presumptive basis.  However, there is no 
evidence that such disability manifested within one year of 
separation from service.  Thus, service connection in this 
case on a presumptive basis is not warranted.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  There 
is no clinical evidence of treatment for degenerative 
disease, upper back, during the Veteran's period of active 
service.  There is also no evidence establishing a medical 
nexus between the Veteran's active service and her 
degenerative disease, upper back.  Thus, service connection 
for such is not warranted.

In sum, the weight of the probative evidence demonstrates 
that the Veteran's degenerative disease, upper back, is not 
related to her service or to any incident therein.  As the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for 
degenerative disease, upper back, the "benefit of the 
doubt" rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for degenerative disease, upper back, is 
denied.




REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for an 
acquired psychiatric condition, to include depression with 
panic attacks.

At the time of the Veteran's July 2009 hearing before the 
Board, she acknowledged that treatment records reflecting 
psychiatric treatment in late 1980, subsequent to her 
separation from service, were not of record.  The Veteran 
reported that she was going to attempt to obtain such 
treatment records.  To date, however, the Veteran has not 
provided any additional treatment records.  On remand, the 
Veteran should be afforded an additional opportunity to 
provide such records.  Because VA is on notice that there are 
additional records that may be applicable to the Veteran's 
claim and because these records may be of use in deciding the 
claim, these records are relevant and should be obtained.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service treatment records dated in January 1980 indicate that 
the Veteran reported family problems and that her psychiatric 
examination showed depression.

Report of Physical Examination, dated in March 1980 and 
conducted for the purpose of separation from service, 
indicates that the examiner noted that the Veteran had 
frequent trouble and depression due to personal problems.  
Report of Medical History, dated at that time and completed 
by the Veteran, indicates that she reported a history of 
depression and excessive worry.  Also of record is a 
handwritten letter by the Veteran, dated in March 1980 and 
associated with her service treatment records.  The Veteran's 
letter indicates that she wished to separate from service, as 
she was experiencing multiple family problems and was in a 
state of depression.  

The Veteran's private treatment records dated in October 2001 
indicate that the Veteran sought treatment for fibromyalgia.  
At that time, she was diagnosed with anxiety with depression.  
The Veteran's private treatment records dated since October 
2001 indicate that she has been treated for panic attacks, 
anxiety, and depression.

On VA examination in November 2008, the examiner diagnosed 
the Veteran with mood disturbance and panic disorder.  The 
examiner did not render an opinion, however, if such were 
related to the Veteran's period of service, including her in-
service complaints of depression.

The examination report is inadequate as it did not provide an 
opinion as to whether any currently diagnosed acquired 
psychiatric condition, to include depression with pain 
attacks, was etiologically related to service, to include 
whether any psychoses became disabling to a compensable 
degree within one year following her separation from service.  
When medical evidence is inadequate, VA must supplement the 
record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to clarify if 
she has obtained the psychiatric 
treatment records noted at the time of 
her July 2009 hearing before the Board, 
and whether those records are VA or 
private records.  If appropriate, 
provide the Veteran with a VA Form 21-
4142, Authorization and Consent to 
Release Information to the VA.  If a 
positive response is received, obtain 
and associate with the claims file such 
treatment records.  If a negative 
response is received from the Veteran, 
or from any treatment facility, the 
claims file should be properly 
documented in this regard.

2.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the current diagnosis or 
diagnoses of any psychiatric 
condition(s) present.  If a current 
diagnosis of depression is not 
appropriate, the examiner should 
review, and comment upon, prior 
diagnoses of depression within the 
claims file, specifically in private 
treatment records dated in October 
2001, March 2004, June 2004, January 
2005, and January 2007.  The examiner 
should opine as to whether it is as 
likely as not that the Veteran's 
current psychiatric condition(s) is/are 
related to her period of service, to 
include her in-service complaints of 
depression.  

The claims file must be reviewed by the 
examiner in conjunction with conducting 
the examination, and the examination 
report should note such review.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail.  Any opinions 
expressed must be accompanied by a 
complete rationale.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

3.  Readjudicate the Veteran's claim of 
entitlement to service connection for 
an acquired psychiatric condition, to 
include depression with panic attacks, 
considering any additional evidence 
added to the record.  If the action 
remains adverse to the Veteran, provide 
the Veteran and her representative with 
a Supplemental Statement of the Case 
and allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


